Mr. Chief Justice Walker delivered the opinion of the Court : This was a proceeding under the act of 1845, to enforce a mechanics’ lien. The contract set out in the petition, specified no time within which the brick were to be furnished. It is, however, alleged, that, under the agreement, they were to be furnished to appellant in a reasonable time, at the price of nine dollars per thousand if delivered at the place where they were to be used, or at eight, if delivered at the kiln. In the case of Cook v. Vreeland, 21 Ill. 431, it was held, that, where the contract fails to specify the time in which the labor is to be performed, or the money is to be paid for such labor or the materials furnished, a decree will not be granted. The case of Senior v. Buberer, 22 Ill. 152, announces the same rule. And the case of Moser v. Matt, 24 Ill. 198, refers to and affirms the doctrine of those cases. The principle which they announced must control this case. There is the same necessity for specifying the time when the materials shall be furnished, as for the completion of the work, or the payment of the money. In principle, those cases are the same as this, and no reasonable distinction can be taken between them. To hold, that, under that act, a time need not be fixed by the contract for the delivery of the materials, would conflict with those cases, and we see no reason for departing from the interpretation of the act there given. Mor does the fact that it was agreed the brick should be delivered within a reasonable time alter the case. Such an agreement is uncertain, and there is no means of determining when the performance of such an agreement may be required. That could only be certainly known by a judicial determination. In such contracts a great many circumstances may enter into the reasonable requirement as to the time of its performance. Under the law of 1845, we think such an agreement is insufficient to create a lien, although it probably would under the amendatory act of 1861. The contract having been made and performed under the former act, it must be governed by its provisions. Had the agreement been made and performed since the adoption of the latter act, a different question would have been presented. The decree is reversed and the cause remanded. Decree reversed.